Citation Nr: 1310361	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  08-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pleural plaques, claimed as asbestos-related chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO). 

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for coronary artery disease, both to include as secondary to service-connected pleural plaques, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  

In May 2012, the Board remanded the Veteran's claim of entitlement to a compensable initial evaluation for pleural plaques, claimed as asbestos-related chronic obstructive pulmonary disease.  In an October 2012 rating decision, the RO determined that the January 2008 rating decision contained clear and unmistakable error as to the rating assigned to the Veteran's service-connected pleural plaques.  The RO then assigned a 30 percent rating to the Veteran's service-connected pleural plaques, effective August 16, 2007.  As such, the Board has re-captioned the Veteran's claim on appeal to reflect the October 2012 rating decision, and the claim will be addressed as such herein.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In May 2012, the Board remanded the Veteran's above-captioned claim for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination in order to ascertain the nature and severity of the current respiratory symptoms associated with his service-connected pleural plaques.  In so doing, the Board specifically directed the examiner to determine the present symptoms and manifestations attributable to the Veteran's service-connected pleural plaques.  Further, among others instructions, the Board directed the examiner to administer a complete pulmonary function test (PFT) study, including measuring the Veteran's forced vital capacity (FVC); his diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)); and/or his maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with cardiorespiratory limitation.

In June 2012, the Veteran was afforded a VA examination.  In the resulting examination report, the examiner indicated that a PFT study had been performed.  The examiner then indicated that the PFT results discussed in the examination report accurately reflected the Veteran's "current" pulmonary functioning.  The examiner then indicated that the discussed results were those from a 2007 PFT study.  Further, the examiner reviewed the results of a 2007 chest X-ray and a 2007 computed tomography (CT) scan.  The examination report did not demonstrate that the examiner administered a new chest X-ray, a new CT scan, or a new PFT study.

Since the 2007 PFT study, the evidence of record reflected that the results from another PFT study was associated with the Veteran's claims file.  In particular, the Board observed that the Veteran underwent a PFT study on May 30, 2009 at the Waccamaw Community Hospital, the results of which were worse than those of the 2007 PFT study.  The June 2012 VA examiner did not address the May 30, 2009 findings, nor did the examiner provide an explanation as to why the 2007 results accurately reflected the Veteran's current pulmonary function, while the more recent May 30, 2009 results did not.  Further, after the June 2012 VA examination, the Veteran submitted the results from a July 17, 2008 PFT study that was also administered at the Waccamaw Community Hospital.  The July 17, 2008 study similarly demonstrated PFT results that were worse than those elicited by the 2007 PFT study.  The Veteran also submitted the results from a July 17, 2008 chest CT scan.  Based on the above, the Board finds that the June 2012 VA examination is inadequate for purposes of determining the Veteran's entitlement to an initial rating in excess of 30 percent for his service-connected pleural plaques.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Once VA undertakes the effort to provide an examination to a veteran, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to afford the Veteran another VA examination.

Additionally, by failing to ensure that the June 2012 VA examination was adequate, the Board finds that the RO did not substantially comply with the May 2012 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is required in order for the RO to undertake corrective actions.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900.  Expedited handling is requested.)

1.  The RO must schedule the Veteran for an appropriate examination to be conducted by a pulmonary specialist to identify the nature and severity of current respiratory symptoms associated with the Veteran's service-connected pleural plaques. 

Based on examination findings, including if appropriate CT scans, X-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a) Identify the Veteran's current respiratory disorder(s).

The examiner must then specifically comment on whether the Veteran has a diagnosis of asbestosis or other respiratory disorder that should be considered to be part of the Veteran's service-connected pleural plaques. 

b) Determine what are the present symptoms and manifestations attributable to the Veteran's service-connected pleural plaques. 

The examiner must administer a complete PFT study and include measurements of FVC; DLCO (SB); and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.  In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  38 C.F.R. § 4.96(d)(4) (2012).  The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy.

To the extent possible, the examiner must attempt to distinguish between the respiratory impairment due to the service-connected pleural plaques and that due to all other nonservice-connected respiratory disorders. 

The examiner is reminded that if a factual distinction between the service-connected pleural plaques and the nonservice-connected respiratory disorder(s) cannot be made as a medical matter, then, all symptomatology will be presumed to be due to the service-connected disability.

For purposes of the opinion being sought, the examiner must specifically consider the following:

(1) any VA medical records, including the April 10, 2009 VA medical record noting a diagnosis of asbestosis with pleural plaque;

(2) private medical records, including the July 2008 record from Inlet Cardiopulmonary Associates where a medical provider found the Veteran to have evidence of asbestos disease and exposure;

(3) the report of the December 2007 VA examination wherein the VA examiner found the Veteran to have pleural plaques consistent with asbestos exposure, but not to have asbestosis;

(4) the report of the January 2010 VA examination wherein the VA examiner found the Veteran to have pleural plaques consistent with prior asbestos exposure and emphysema related to his smoking history; 

(5) the results from the July 17, 2008 and April 30, 2009 PFT studies;

(6) any medical treatise evidence of record; and

(7) any medical principles that apply to the facts and medical issue at hand.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

4.  The RO must review the resulting examination report to ensure that it complies with the directives of this remand.  If the RO determines that the examination report is deficient, corrective actions must be undertaken before remitting the Veteran's claim to the Board.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


